Exhibit 23 CONSENT OF INDEPENDENT ACCOUNTANTS TO THE COMPANY’S REGISTRATION STATEMENT ON FORM S-8 We hereby consent to the incorporation by reference in the Post-Effective Amendment No. 2 to Registration Statement on Form S-8 (333-112569) and the Registration Statement on Form S-8 (333-177179) of Ambient Corporation of our report dated September 21, 2012 relating to the financial statements which appears in this Amendment No. 1 to Annual Report on Form 10-K/A. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Certified Public Accountants Saddle Brook NJ September 24, 2012
